Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jong Woo Cha appeals the district court’s order denying Cha’s Motion for Sentence Adjustment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Cha, No. 1:06-cr-00482-GBL-1 (E.D. Va. filed Dec. 3, 2010 & entered Dec. 6, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.